DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2005/11157 (filed on 06/17/2016). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Germany on 08/28/2016.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/27/2021, 09/30/2021, 11/30/2021, 03/23/2022, and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 03/02/2021 have been considered.
Specification
The lengthy specification (137 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “performed in a solvothermal chamber”. It is unclear if the whole method, i.e., steps (a) through step (e), are performed in a solvothermal chamber or individual step is performed in a solvothermal chamber. If individual step is performed in a solvothermal chamber, which step is performed in a solvothermal chamber?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0025172 A1 (hereinafter Smigelski).
Regarding claims 1-2, 4-7, 9-10, 12, 16, 19 and 20, Smigelski discloses a method of preparing silver nanowires (See [0055]) comprising heat ethylene glycol (solvent) to 160°C in nitrogen atmosphere and under stir (See [0056]). This fulfills the claimed step (a) of claims 1-2, 10 and 12.
Smigelski discloses that the method uses the heated ethylene glycol (EG) to prepare all solutions; particularly, preparing 6.7 mM sodium chloride (NaCl) solution (catalyst solution) and 1 M polyvinyl pyrrolidone (PVP) solution (polymer solution) (See [0056]). The NaCl solution (catalyst solution) and the polyvinyl pyrrolidone solution (polymer solution) are then combined (See [0056]). The combination of NaCl solution and PVP solution form the claimed first solution of step (b) of claims 1 and 4-7.
Smigelski discloses a 0.30 M of silver nitrate solution (silver-based solution) is then injected into the PVP solution at a rate of 0.6 mL/min (See [0057]). This fulfills the claimed step second solution of step (c) of claims 1 and 9. After an hour, heat was removed from the reaction and allowed to cool to obtain a cooled silver solution as recited in claims 19-20 (See [0057]).  
Smigelski discloses that the cooled silver solution is treated with acetone to precipitate silver nanowires (See [0058]). The silver nanowires are collected by centrifugation and washed 3 times with isopropanol to remove excess PVP (See [0058] and [0059]). These steps fulfill the claimed step (d) and step (e) of claims 1 and 16.   
Regarding claim 17, Smigelski discloses that the method of preparing the silver nanowires were done in a flask with solvent and under stirring and heat (See [0056] and [0057]). Thus, the method of Smigelski preformed in a flask fulfills the claimed limitation of preformed in solvothermal chamber.   
Regarding claim 18, Smigelski discloses that the silver nanowires having an average diameter between 70-108 nm and a length of 5-20 microns (See [0069]). The diameter and the length of the silver nanowire of Smigelski overlaps with the claim diameter and the claimed length.  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smigelski.
Smigelski is relied upon as set forth above.  
With respect to claim 3, Smigelski disclose a PVP solution (polymer solution) having a concentration of 0.38 M (See [0067]), but does not disclose the concentration is about 0.075 M to about 0.25 M as required in the instant claim.
Given that Smigelski discloses lower PVP concentration reactions produced a large amount of agglomerated silver (See [0063]). It would have been obvious for a person skilled in the art at the time the invention was filed to modify the method of Smigelski by reducing the PVP solution concentration in order to produce more agglomerate silver nanowires.   
With respect to claim 8, Smigelski disclose a silver nitrate solution (silver-based solution) having a concentration of 0.30 M (See [0067]), but does not disclose the concentration is about 0.05 M to about 0.2 M as required in the instant claim.
It would have been obvious for a person skilled in the art at the time the invention was filed would modify the method of Smigelski by optimizing the silver nitrate solution concentration through routine experimentation for best results and arrive within the claimed concentration.
Regarding claims 11, 13, and 15, the instant claims are drawn to a time period for heating or centrifuging. The time period is a result effecting variable, as such a patent will not be granted based upon an optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smigelski as applied to the above claims, and further in view of an article to “large-Scale Synthesis of Uniform Silver Nanowires Through a Soft, Self-Seeding, Polyol Process” (hereinafter Sun).
Smigelski is relied upon as set forth above.  
With respect to claim 14, Smigelski discloses a centrifuging step to collect the silver nanowires (See [0058]), but does not disclose the speed of centrifuge of about 1,500 rpm to about 6,000 rpm as required in the instant claim.
Smigelski discloses the method is a modified version of a procedure used by Sun (See [0056]). Sun discloses a method comprising a centrifuging step to collect the silver nanowires at 2,000 rpm (See page 834, right column).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to centrifuge at 2,000 rpm, as taught by Sun, in the method of Smigelski because Smigelski follows the procedure of Sun.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761